EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mr. James S. Bullough, Reg. No. 65,352 on 05/10/2021.

Please amend the claims  1, 5, 9, 15 as following:


1.	(Currently Amended) A method, comprising: 
receiving a request to deploy a virtual machine on a node from a plurality of nodes running a plurality of virtual machines in a cloud computing system; 
receiving a predicted lifetime for the virtual machine; 
identifying, for each node from the plurality of nodes, an average lifetime, the average lifetime including an average predicted lifetime of virtual machines running on a given node from the plurality of nodes, and wherein the average lifetime indicates an average duration of time prior to termination of virtual machines running on the given node; 
when the predicted lifetime is within a predetermined range of the average lifetime of virtual machines running on a first node of the plurality of nodes, allocating the virtual machine to the first node and instantiating the virtual machine on the first node; and
when the predicted lifetime is not within the predetermined range of the average lifetime of virtual machines running on the first node of the plurality of nodes, allocating the virtual machine to a different node from the plurality of nodes and instantiating the virtual machine on the different node from the plurality of nodes.  

5.	(Currently Amended) The method of claim 1, wherein receiving the predicted lifetime for the virtual machine comprises: 
collecting data regarding lifetimes of the plurality of virtual machines; and
generating the predicted lifetime for the virtual machine based on characteristics of the virtual machine and the collected data. 

9.	(Currently Amended) A system, comprising: 
one or more processors; 
memory in electronic communication with the one or more processors; and
instructions stored in the memory, the instructions being executable by the one or more processors to: 
receive a request to deploy a virtual machine on a node from a plurality of nodes running a plurality of virtual machines in a cloud computing system; 
receive 
determine that the predicted lifetime is within a predetermined range of an average lifetime of virtual machines running on a first node from the plurality of nodes, the average lifetime including an average predicted lifetime of virtual machines running on a given node from the plurality of nodes, and wherein the average lifetime indicates an average duration of time prior to termination of virtual machines running on the given node; 
identify an allocation policy for the first node including a preference that virtual machines on the first node have lifetimes within the predetermined range of the average lifetime for the first node; 
based on determining that the predicted lifetime is within the predetermined range of the average lifetime in accordance with the allocation policy for the first node, allocate the virtual machine to the first node; and 
instantiate the virtual machine on the first node.

15.	(Currently Amended) A system, comprising: 
one or more processors; 
memory in electronic communication with the one or more processors; and
instructions stored in the memory, the instructions being executable by the one or more processors to: 
receive a request to deploy a virtual machine on a node from a plurality of nodes running a plurality of virtual machines in a cloud computing system; 
receive a predicted lifetime for the virtual machine; 
determine that the predicted lifetime is outside a predetermined range of an average lifetime of virtual machines running on a first node from the plurality of nodes, the average lifetime including an average predicted lifetime of virtual machines running on a given node from the plurality of nodes, and wherein the average lifetime indicates an average duration of time prior to termination of virtual machines running on the given node; 
identify an allocation policy for the first node including a preference that virtual machines on the first node have lifetimes outside the predetermined range of the average lifetime for the first node; 
based on determining that the predicted lifetime is outside the predetermined range of the average lifetime in accordance with the allocation policy for the first node, allocate the virtual machine to the first node; and 
instantiate the virtual machine on the first node.


Reasons for Allowance


Reasons for allowance were provided in the final office action mailed on 10/29/2021. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195